DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Invention l corresponding to claims 1-11 in the reply filed on 7/26/22 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.   This is not found persuasive because of the distinct subject matter recited in the independent apparatus and method claims.  Also, applicant argues that the claims have been amended so that the combination of claim 12 requires all of the limitation of the subcombination of claim 1.  This is not found to be persuasive.  The combination of claim 12 does not require “a clamping device attached to each vertical support of the group of vertical supports; wherein the clamping device is configured to engage an attachment point on an internal structure of an aircraft”, as recited in the subcombination of claim 1.  The combination of claim 12 therefore does not require the particulars of the subcombination of claim 1.  Claims 1-11 are therefore examined and claims 12-20 withdrawn as result of being directed to an unelected invention. 

The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Riley (US 2006/0175130). 

5. 	Regarding to Claim 1,  Riley discloses an apparatus [as can be seen from Figure 1 in Riley], comprising: a group of horizontal supports (a first and second base 14, as described in paragraph 0045 in Riley.  Note that Figure 1 in Riley depicts a single base, however  Riley discloses an embodiment of having “one or more bases 14”, as described in paragraph 0045 in Riley) to support at least one floorboard (work surface 16, as can be seen from 1 in Riley) a group of floorboards (16 embodied as planks, as described in paragraph 0045 in Riley); a group of vertical supports (a first and second support 12, as described in paragraph 0045 in Riley) connected to and extending perpendicularly from the group of horizontal supports (first and second 14) [as can be seen from Figure 1 and described in paragraph 0045 in Riley]; and a clamping device (hanger 34, as can be seen from Figure 1 in Riley) attached to each vertical support (a first and second support 12, as can be seen from Figure 1 and described in paragraph 0045 in Riley) of the group of vertical supports (a first and second 12); wherein the clamping device (34) is configured to engage an attachment point on an internal structure of an aircraft [note that the apparatus disclosed by Riley is capable of being used with an aircraft workpiece having the recited structure in the recited manner].

6. 	Regarding to Claim 2, Riley discloses the apparatus of claim 1, wherein the clamping device (34) has an attachment face (a face of 138, a face of tie down, as can be seen from Figures 1 and 4-6 in Riley described in paragraph 0076) that has a shape configured to match a contour of the attachment point on the internal structure of the aircraft [note that the apparatus disclosed by Riley is capable of being used with an aircraft workpiece having the recited structure in the recited manner].


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 3, 6-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley (US 2006/0175130).  
9. 	Regarding to Claim 3, Riley discloses the apparatus of claim 2, having a clamping device having an attachment face (a face of tie down, as described in paragraph 0076 in Riley ) having a shape.  However, Riley does not explicitly disclose the tie down being curved in shape.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a tie down, such as a zip tie, which has a curved face in a bent configuration, as a simple substitution of one known element for another to obtain predictable results.  

10. 	Regarding to Claim 6, Riley discloses the apparatus of claim 1, further comprising a guardrail (bannister or rail, as described in paragraph 0052 in Riley).  Riley does not explicitly disclose the guardrail being a group of guardrails connected to the group of horizontal supports. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guardrail in Riley to include a group of guardrails connected to the group of horizontal supports, as a mere duplication of parts for improving safety while operating [as described in paragraph 0052 in Riley]. 

11.	Regarding to Claim 7, Riley discloses the apparatus of claim 6, further comprising a side socket (post mount 70, as described in paragraph 0052 and can be seen from Figure 2 in Riley) attached to the group of horizontal supports (a first and second base 14)  wherein the side socket supports the group of guardrails (rail or bannister, as described in paragraph 0052). However, Riley does not explicitly disclose the socket being a group of side sockets.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Riley to include a group of sockets attached to the group of horizontal supports, as a mere duplication of parts for supporting a rail/bannister and improving safety during operations [as described in paragraph 0052 in Riley].

12.	Regarding to Claim 8, Riley discloses the apparatus of claim 1, wherein a group of fitting assemblies (fasteners, as can be seen from Figure 14 in Riley) connects a horizontal support (a first 14) of the group of horizontal supports (a first and second base 14, as described in paragraph 0045 in Riley.  Note that Figure 1 in Riley depicts a single base, however  Riley discloses an embodiment of having “one or more bases 14”, as described in paragraph 0045 in Riley)  to another horizontal support (a second 14) of the group of horizontal supports (first and second base 14) [as can be seen from Figure 1 and 14 in Riley].

13. 	Regarding to Claim 9, Riley discloses the apparatus of claim 1, further comprising an outrigger assembly (lateral support 138 and stop 140, as can be seen from Figure 4 in Riley) connected to the group of horizontal supports (first and second base 14), wherein the outrigger assembly (138, 140) comprises an adjustable stabilizer rod (138) and a clamp attachment (140) [as can be seen from Figure 4 in Riley].

14.	 Regarding to Claim 11, Riley discloses apparatus of claim 1, wherein the internal structure of the aircraft is selected from at least one of a frame, an airframe, a rib, a truss, or a stringer [note that the apparatus disclosed by Riley is capable of being used with an internal structure of an aircraft having the recited structure of a frame in the recited manner].

Allowable Subject Matter
15.	Claims 4, 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726